ORDER

PER CURIAM.
Landers Page (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his one point on appeal, Movant argues the motion court erred in denying his claim that trial counsel was ineffective by failing to object to the State eliciting hearsay evidence from Greg Farnham that Nathan Felix pointed to Movant as the person for whom the security officers were looking.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).